                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                             Case No. 18CR1212-WQH

                                          Plaintiff,
                        vs.
                                                             JUDGMENT OF DISMISSAL
JORGE ALEJANDRO ESQUIVEL-
RIVERA,                                                                     FILED
                                                                             JUL 1 7 2019
                                        Defendant.
                                                                   CLERK. U ~; DiST>(ICT COURT
                                                                 SOUT!iff<N DI::, Ti-,1(. T OF CALIFORNIA
                                                                 BY    ..... ___ ···-------··QEPUTY
IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      8:1324(a)(2)(B)(iii);18:2 - Bringing in Aliens Without Presentation; Aiding and Abetting




 Dated:   7/17/2019

                                                        United States District Judge
